12-2646-cv
         Pignone v. Village of Pelham Manor, et al.

                                      UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT

                                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29th day of March, two thousand twelve.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                PETER W. HALL,
 8                         Circuit Judges.
 9                RICHARD W. GOLDBERG,
10                         Judge.*
11
12
13
14       CHRISTOPHER PIGNONE,
15
16                                           Defendant-Appellant,
17
18                         -v.-                                             No. 12-2646-cv
19
20       VILLAGE OF PELHAM MANOR and JOHN PIERPONT,
21
22                                           Defendants-Appellees.
23
24
25       FOR APPELLANT:                      Constantino Fragale, Eastchester, NY
26
27       FOR APPELLEES:                      Michael T. Regan, Cascone & Kluepfel,
28                                           LLP, Garden City, NY
29
30

                  *
                The Honorable Richard W. Goldberg, of the United States
         Court of International Trade, sitting by designation.
1         Appeal from the United States District Court for the
2    Southern District of New York (McMahon, J.).
3
4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

5    AND DECREED that the order is AFFIRMED IN PART and VACATED

6    AND REMANDED IN PART.

7        Plaintiff-appellant Christopher Pignone appeals from a

8    June 15, 2012 judgment entered by the United States District

9    Court for the Southern District of New York (McMahon, J.)

10   following the court’s dismissal of his complaint pursuant to

11   Federal Rule of Civil Procedure 12(b)(6).   Pignone v. Vill.

12   of Pelham Manor, No. 10-CV-2589, 2012 WL 2317414 (S.D.N.Y.

13   June 15, 2012).   We assume the parties’ familiarity with the

14   facts and history of the case.

15       The procedural posture of this case is extremely odd.

16   Although the defendants admittedly (and, as the district

17   court stated, “bizarrely”) cited Rule 12(b)(6) in their

18   motion for summary judgment, we are troubled by the use of

19   this rule to dismiss a case after the filing of responsive

20   pleadings and the passage of more than a year of discovery

21   proceedings.1   It is unclear why defendants’ counsel chose


         1
          Although a court is entitled, with notice to the
     parties, to convert a motion to dismiss to a motion for
     summary judgment where “matters outside the pleadings are
     presented,” see Friedl v. City of New York, 210 F.3d 79, 83
                                   2
1    to style their motion in this way, as the parties provided

2    exhibits from the discovery proceedings and utilized them in

3    their arguments.    Indeed, Pignone’s reply brief on appeal

4    cites deposition testimony that appears to be evidence from

5    which a district court could make a summary judgment

6    determination on the sexual harassment claim.    However, the

7    district court hewed to the characterization of the motion

8    as one under Rule 12(b)(6) and did not consider the

9    exhibits.

10       Nonetheless, in his opening brief, Pignone’s counsel

11   failed to raise the district court’s decision to honor the

12   defendant’s characterization (or mis-characterization) of

13   its motion as error.    This case thus presents a “perfect

14   storm” of an obvious error of counsel that, according to our

15   jurisprudence, would allow us in our discretion to ignore

16   potentially winning arguments (in the context of this

17   appeal).    See Arrowood Indem. Co. v. King, 699 F.3d 735, 742

18   (2d Cir. 2012).    In our view, we can best resolve the issue

19   in this instance by looking past the waiver to the merits of

20   plaintiff’s claims, despite the transgressions of counsel.

21   We think it appropriate to remand this matter, subject to

     (2d Cir. 2000), we see no basis for the court in this case
     choosing to go the other way.
                                    3
1    the discussion below, for the district court to consider not

2    the adequacy of plaintiff’s complaint but rather his claims

3    in the context of summary judgment.

4        That said, the district court was correct that Engquist

5    v. Oregon Department of Agriculture, 553 U.S. 591 (2008),

6    bars class-of-one equal protection claims by public

7    employees.   Thus to the extent that Pignone’s complaint

8    raises a class–of–one equal protection claim, we affirm the

9    dismissal of that claim.2   However, Pignone correctly argues

10   that this did not account for his sexual harassment claim.

11   There is nothing in Engquist or this court’s subsequent case

12   law that indicates an intent to overrule the proposition

13   that a plaintiff may assert “a Section 1983 claim against a

14   public official for improper sexual conduct toward an

15   employee that created a hostile work environment.”

16   Saulpaugh v. Monroe Cmty. Hosp., 4 F.3d 134, 143-44 (2d Cir.

17   1993).   The district court’s decision does not address this

18   claim.

         2
          We note also that Pignone’s complaint does not appear
     to include an allegation that “the municipality has a policy
     that cause[d the alleged constitutional] violations.” See
     Vives v. City of New York, 524 F.3d 346, 350 (2d Cir. 2008)
     (citing Owen v. City of Independence, 445 U.S. 622, 657
     (1980)). Unless something in the record before the district
     court indicates otherwise, judgment in favor of the Village
     will likely be appropriate on this basis.
                                   4
1        For these reasons, we affirm the district court’s

2    dismissal of Pignone’s class–of–one equal protection claim

3    but vacate the district court’s dismissal of Pignone’s

4    entire complaint and remand so that the court may deal with

5    Pignone’s sexual harassment claim as limited by this

6    decision.   The district court may order whatever proceedings

7    it finds appropriate that are consistent with this order.

8    The judgment of the district court is accordingly

9    AFFIRMED IN PART and VACATED AND REMANDED IN PART.

10
11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe, Clerk
13
14




                                   5